DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 1/04/2021 in which claims 1 and 8 have been amended, claim 7 has been cancelled, new claims.
      Claims 1-6 and 8-20 are pending for examination.

Allowable Subject Matter
    Claims 1-6 and 8-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a row decoder coupled to the bank of memory and configured to decode addresses and selectively activate a selected row of memory' cells during a memory access operation, the row decoder further configured to decode the addresses to access a first group of memory of the plurality of groups of memory to include rows of prime memory from a first block of memory' and to further include rows of prime 
          Regarding claims 2-6, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “a row' decoder coupled to the bank of memory and configured to decode addresses and selectively activate a selected row of memory cells during a memory access operation, the row decoder further configured to decode the addresses to access a first group of memory of the plurality of groups of memory to include row's of prime memory from a first block of memory' and to further include rows of prime memory from a second, block of memory, and to further decode the addresses to access a second group of memory of the plurality of groups of memory to include rows of prime memory from the second block of memory and to farther include rows of redundant memory, wherein the rows of redundant memory' are shared with the first, and second blocks of memory, wherein the first group of memory for the plurality of groups of memory includes all of the rows of prime memory for the first block of memory and the second group of memory of the plurality of groups of memory includes less than 

	Regarding independent claim 9, the prior art does not teach or suggest the claimed invention having “each of the hanks of memory including memory cells arranged in rows and columns of memory, the rows and columns of memory included in a plurality of sections of memory, each set of sense amplifiers of the plurality of sets of sense amplifiers coupled to the columns of memory included in a section of memory of the plurality of sections of memory and each set of sense amplifiers of the plurality of sets of sense amplifiers configured to be activated when accessing a row of memory' included in the section of memory that includes the columns of memory to which the set of sense amplifiers are coupled; and a plurality of row decoders, each configured to decode addresses and selectively activate a selected row of memory cells for access for a respective bank of memory, each row decoder of the plurality of row decoders further configured to access the rows of memory cells as blocks of memory, wherein each of the blocks of memory including row of memory cells of a portion of at least one section of memory and wherein two different blocks of memory include rows of memory from a same section of memory”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 10-16, the claims have been found allowable due to their dependencies to claim 9 above. 

Regarding independent claim 17, the prior art does not teach or suggest the claimed invention having “each section of memory accessed through a set of sense amplifiers; and repairing rows of prime memory of the bank of memory by accessing rows of redundant memory shared with the bank of memory and included in a same section of memory, wherein at least one section of memory includes rows of memory that are decoded as rows of prime memory from two different blocks of memory, and wherein the same section of memory further includes rows of memory that are decoded as rows of prime memory for one of the two different blocks of memory”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 18-20, the claims have been found allowable due to their dependencies to claim 17 above. 

	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH D DINH/Examiner, Art Unit 2827 

/HOAI V HO/Primary Examiner, Art Unit 2827